Citation Nr: 1210415	
Decision Date: 03/21/12    Archive Date: 03/30/12

DOCKET NO.  08-28 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for the cause of the Veteran's death under 38 U.S.C. § 1310.  

2. Entitlement to Dependency and Indemnity Compensation (DIC) under the provisions of 38 U.S.C. § 1318.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

Appellant, M.B. and R.G.
ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 1941 to June 1946.  He was awarded a Purple Heart.  He died in July 2006.  The appellant is his surviving spouse.  

This case comes to the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision rendered by the Houston, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).  In that decision, the RO denied service connection for the cause of death and entitlement to DIC under 38 U.S.C. § 1318.  

In January 2012, the appellant testified before the undersigned at a Board hearing.  A copy of the revised transcript has been associated with the file.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).  


FINDINGS OF FACT

1. Service-connected disabilities combined to 100 percent and included: bilateral hearing loss; shell fragment wound residuals of the left elbow, muscle group V and VI, and retained fragments; residuals of a left fractured humerus with a bone graft; left median nerve traumatic paresis of the forearm and hand; a right leg scar (donor site skin graft); and onychomycosis of the right fifth fingernail.  

2.  The immediate cause of death listed on the death certificate was natural causes due to (or as a consequence of) a respiratory infection and significant conditions contributing to death but not resulting in the underlying causes included: plural effusion, meningioma, paralysis of the median nerve, and "condition of the skeletal system-combat injuries".  

3.  There is medical evidence that service-connected disabilities contributed to the Veteran's death.

4.  There is no longer a question or controversy regarding the appellant's claim for DIC benefits under the provisions of 38 U.S.C. § 1318.  


CONCLUSIONS OF LAW

1.  Resolving all doubt in the appellant's favor, the criteria for establishing service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. §§ 1310, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.312 (2011).  

2. The appellant's claim for DIC under the provisions of 38 U.S.C.  1318 is moot.  38 U.S.C.A. §§ 511, 1318, 7104, 7105 (West 2002); 38 C.F.R. §§ 3.22, 20.101 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and to Assist 

As a preliminary matter, the appellant has been provided all required notice.  The evidence currently of record is sufficient to substantiate her claim for service connection for cause of the Veteran's death.  The agency of original jurisdiction (AOJ) will be responsible for addressing any notice defect with respect to the effective date element when effectuating the award.  See, Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  No further development with respect to this claim is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011) or 38 C.F.R. § 3.159 (2011).  For reasons set forth below, the appellant's claim of entitlement to DIC under the provisions of 38 U.S.C. § 1318 is moot.  

Service connection for cause of death

DIC may be awarded to a surviving spouse upon the service connected death of a veteran, with service connection determined according to the standards applicable to disability compensation.  38 U.S.C.A. § 1310 (West 2002 & Supp. 2011); 38 C.F.R. § 3.5(a) (2011).  A service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related.  38 C.F.R. § 3.312(b) (2011).  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 2002).  Regulations provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).  

A contributory cause of death is inherently one not related to the principal cause.  38 C.F.R. § 3.312(c)(1) (2011).  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  Id.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  Id.  

Generally, minor service-connected disabilities, particularly those of a static nature or not materially affecting a vital organ, would not be held to have contributed to death primarily due to unrelated disability.  38 C.F.R. § 3.312(c)(2) (2011).  In the same category are service-connected disease or injuries of any evaluation (even though evaluated as 100 percent disabling) but of a quiescent or static nature involving muscular or skeletal functions and not materially affecting other vital body functions.  Id.  

Service connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death.  38 C.F.R. § 3.312(c)(3) (2011).  Where the service connected condition affects vital organs as distinguished from muscular or skeletal functions and is evaluated as 100 percent disabling, debilitation may be assumed.  Id.  

There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service connected condition was of such severity as to have a material influence in accelerating death.  38 C.F.R. § 3.312(c)(4) (2011).  In this situation, it would not generally be reasonable to hold that a service connected condition accelerated death unless such condition affected a vital organ and was of itself of a progressive or debilitating nature.  Id.; See Lathan v. Brown, 7 Vet. App. 359, 366 (1995).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).  

The Board finds that the evidence is in equipoise as to whether service connection for the cause of the Veteran's death is warranted; as a result, service connection for the cause of the Veteran's death will be granted under the benefit of the doubt rule.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

The appellant contends in her September 2008 appeal that the Veteran was a decorated combat Veteran, his death certificate lists his combat injuries as a significant condition contributing to death and she points to a letter (received in May 2008) from the Veteran's treating physician in support of her claim.  At the January 2012 Board hearing, the appellant and other relatives testified in support of the claim.  

As mentioned, during the Veteran's lifetime he was service-connected with the following disabilities: bilateral hearing loss (90 percent disabling); shell fragment wound residuals of the left elbow, muscle group V and VI, and retained fragments (40 percent disabling); residuals of a left fractured humerus with a bone graft (10 percent disabling); left median nerve traumatic paresis of the forearm and hand (10 percent disabling); a right leg scar (donor site skin graft) (noncompensable); and onychomycosis of the right fifth fingernail (noncompensable).  His combined rating was 100 percent from December 2001.  

VA records from 2006 show the Veteran was hospitalized in January for bronchitis and also suffered from hypertension and coronary artery disease.  In April, he was readmitted after suffering from bouts of confusion and frequent falls.  The June discharge summary details a complicated hospital course; he was determined to have a meningioma, among other problems.  A July discharge summary states the Veteran died while admitted to the VA Medical Center (VAMC).  Final diagnoses were aftercare craniotomy, a respiratory tract infection, pleural effusion, deep vein thrombosis and self care deficits.  The family declined an autopsy.  

The death certificate, as mentioned above, lists the immediate cause of death as natural causes due to (or as a consequence of) a respiratory infection.  Significant conditions contributing to death but not resulting in the underlying causes included: plural effusion, meningioma, paralysis of the median nerve, and "condition of the skeletal system-combat injuries".  

In March 2007, a VA opinion was obtained regarding the cause of the Veteran's death.  The claims file was reviewed and the examiner noted the causes of death listed on the death certificate as well as the Veteran's history.  The examiner saw that the Veteran was admitted to the VAMC in April and underwent a craniotomy with resection of a new left frontal brain mass.  He had a complicated hospital course but was eventually stabilized and transferred to an extended care facility for a trial of rehabilitation.  Initially he improved, but then began to show signs of respiratory distress.  The examiner stated that an aspiration could have caused the respiratory infection that led to death and this in turn could have been precipitated by his prior history of cerebrovascular accidents.  As a result, the examiner opined that his cause of death was from a respiratory infection and was not caused by or a result of service-connected conditions of the skeletal system, including paralysis of the median nerve and combat injuries.  

In May 2008, a letter was received from the Veteran's VA attending physician, Dr. P., during the last days of his life.  Dr. P. stated that while the primary cause of his death was probable aspiration pneumonia, it was more likely than not that his service-connected disabilities contributed to his overall poor health and contributed to his death.  Dr. P. specifically referred to the service-connected disabilities of paralysis of the median nerve; condition of the skeletal system; and a muscle condition.  

In reviewing the evidence of record, there is evidence both for and against the appellant's claim.  The Veteran had non service-connected disabilities that affected vital organs (including hypertension, coronary artery disease, cerebrovascular accident and pleural effusion).  His more serious service-connected disabilities involving his left arm and bilateral hearing loss did not affect vital organs; as a result they generally would not be held to have contributed to the Veteran's death.  See, 38 C.F.R. § 3.313(c)(2).  However, the opinion of Dr. P. was reasonably based on medical judgment and on his treatment of the Veteran.  As the attending physician, Dr. P. was well informed of the relevant facts pertaining to the Veteran's overall general health and cause of death.  Dr. P. acknowledged the position of the VA examiner as to the primary cause of the death but noted his service-connected disabilities overall contribution to poor health and eventual death.  Dr. P.'s opinion is evidence that service connected injuries resulted in general impairment of health to an extent that render the Veteran materially less capable of resisting the effects of other disease or injury primarily causing his death.  The Board finds that Dr. P.'s conclusions are based on sound medical judgment and do help to show that there was a causal connection between the service-connected disabilities and death.  38 C.F.R. § 3.312(c)(1).  The VA examiner does not address whether the Veteran's service connected disabilities were a contributory cause of death.  

The Board finds that the evidence is at least in equipoise, and that by resolving all doubt in the appellant's favor, the evidence sufficiently shows that service-connected disabilities, namely paralysis of the median nerve; condition of the skeletal system; and muscle condition combined with other disorders to cause the Veteran's death.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Dr. P. and the VA examiner are medical professionals competent to render opinions in this matter, and their opinions are reasonably based on the facts as stated in the record.  Service connection for the cause of the Veteran's death is warranted.  

DIC under 38 U.S.C. § 1318

DIC benefits are also payable under certain circumstances if a veteran was in receipt of or entitled to receive compensation at the time of death for a service-connected disability that had been totally disabling for a specified period of time.  38 U.S.C.A. § 1318 (West 2002).  As discussed above, however, the Board has granted service connection for the cause of the Veteran's death, which is one of the bases for establishing entitlement to DIC benefits.  The issue of entitlement to DIC benefits under 38 U.S.C.A. § 1318 (West 2002) is moot and is dismissed.  


ORDER

Service connection for the cause of the Veteran's death is granted.  

The appeal for entitlement to DIC benefits under 38 U.S.C. § 1318 is dismissed.  



____________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


